76 So. 3d 1183 (2011)
STATE ex rel. Gregory NAVARRE
v.
STATE of Louisiana.
No. 2011-KH-2689.
Supreme Court of Louisiana.
December 7, 2011.
The application is transferred to the district court with instructions to the district judge to act on relator's motion for post-conviction relief as relator shows by Inmate's Request for Legal/Indigent Mail receipt that the application was submitted on or about October 17, 2011. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.